Order entered January 30, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00628-CV

                     IN RE HEAVEN SENT FLOOR CARE, Relator

                Original Proceeding from the 416th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 416-04718-2015

                                         ORDER
                         Before Justices Bridges, Evans, and Schenck

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We further ORDER that relator bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE